Case 20-17355   Doc 90-5   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                    Page 1 of 4




                           EXHIBIT 5
Case 20-17355   Doc 90-5   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                    Page 2 of 4
Case 20-17355   Doc 90-5   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                    Page 3 of 4
Case 20-17355   Doc 90-5   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                    Page 4 of 4
